UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6622



SCOTT MYERS,

                                           Petitioner - Appellant,

          versus


STEPHEN M. DEWALT, Warden; ROBERT BUTTERWORTH,
Attorney General of State of Florida,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CV-
04-316-DKC)


Submitted:   May 27, 2004                   Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Scott Myers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Scott Myers seeks to appeal the district court’s order

denying relief without prejudice on his habeas corpus petition and

denying his motion for reconsideration.      A state prisoner may not

appeal from the final order in a habeas proceeding unless a circuit

justice or judge issues a certificate of appealability.      28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).      We have independently reviewed the

record and conclude that Myers has not made the requisite showing.

Accordingly,   we   deny   Myers’   motion   for   a   certificate   of

appealability and dismiss the appeal.         We deny as moot Myers’

motion to expedite the appeal and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                             DISMISSED




                                - 2 -